IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                           No. 95-50485
                         Summary Calendar
                        __________________


SYNNACHIA McQUEEN,

                                      Plaintiff-Appellant,

versus

CAY CANNON, State Classification Member;
C.W. MANNING, Capt.; C. BASHAM,
Unit Classification Member; JAMES A. COLLINS,
DIRECTOR, TEXAS DEP'T OF CRIMINAL JUSTICE,
INSTITUTIONAL DIVISION; JOHN DOE; JANE DOE,

                                      Defendant-Appellee.



                        - - - - - - - - - -
          Appeal from the United States District Court
                for the Western District of Texas
                       USDC No. W-93-CV-408
                        - - - - - - - - - -
                         February 14, 1996

Before HIGGINBOTHAM, DUHE’ and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Synnachia McQueen's motion for leave to proceed in forma

pauperis (IFP) on appeal is DENIED.   McQueen's motion to

disqualify the magistrate judge and district judge from presiding

over his pending cases in the district court also is DENIED.




     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 95-50485
                                -2-

     McQueen contends that the district court erred by denying

his motion for class certification; that the district court erred



by denying his motion to file a third amended complaint; that the

district court erred by granting summary judgment for the

defendants and denying summary judgment for him; and that the

district court erred by finding the defendants entitled to

qualified immunity.   We have reviewed the record of the district

court and McQueen's appellate brief and we find no nonfrivolous

issue on appeal.

     Regarding McQueen's claim that he was denied due process

when his review committees maintained him in administrative

segregation, continued confinement in administrative segregation

does not violate the Due Process Clause.   Pichardo v. Kinker,

___ F.3d ___, slip op. at 1505-06 (5th Cir. Jan. 31, 1996, No.

95-40413).   The effect of confinement on administrative

segregation on parole opportunities does not implicate due

process.   Luken v. Scott, 71 F.2d 192, 193-94 (5th Cir. 1995).

The district court did not have the benefit of the cases on which

we now rely; we may rely on grounds on which the district court

did not rely.   McQueen's due process claim is frivolous.   We find

McQueen's appeal of summary judgment on McQueen's retaliation and

racial discrimination claims frivolous for the reasons

articulated by the district court.

     Finally, McQueen has been warned that frivolous appeals may

result in sanctions against him.   Accordingly, McQueen is barred

from filing any pro se, in forma pauperis civil appeal in this
                             No. 95-50485
                                  -3-

court, or any pro se, in forma pauperis initial civil pleading in

any court which is subject to this court's jurisdiction, without

the advance written permission of a judge of the forum court or

of this court; the clerk of this court and the clerks of all

federal district courts in this Circuit are directed to return to

McQueen, unfiled, any attempted submission inconsistent with this

bar.

       APPEAL DISMISSED.   5TH CIR. R. 42.2.